              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00164-MR


METROPOLITAN LIFE INSURANCE      )
COMPANY,                         )
                                 )
                   Plaintiff,    )
                                 )               MEMORANDUM OF
     vs.                         )               DECISION AND ORDER
                                 )
STELLETTA SMITH-HOWELL and       )
TRAVIS FLACK,                    )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Defendant Stelletta Smith-

Howell’s Motion to Set Aside Default Judgment and For Leave to File Answer

to Complaint [Doc. 24].

I.    PROCEDURAL BACKGROUND

      On June 12, 2018, Metropolitan Life Insurance Company (“MetLife”)

filed a Complaint in Interpleader with respect to certain life insurance benefits

which became payable upon the death of Lester Flack, Jr. (“Decedent”).

[Doc. 1]. The Decedent was an employee of Daimler Trucks North America,

LLC (“Daimler”) and a participant in the Daimler Group Life Insurance

Program (“the Plan”), an ERISA-governed employee welfare benefit plan
sponsored by Daimler, and funded by a group life insurance policy issued by

MetLife. [Id.]. MetLife identified two potential competing claimants to the Plan

benefits: the Decedent’s fiancé, Stelletta Smith-Howell (“Smith-Howell”), and

the Decedent’s son, Travis J. Flack (“Flack”). [Id.]. On June 12, 2018,

MetLife filed a Motion for Receipt and Deposit of Funds with respect to

$165,000.00 in disputed funds. [Doc. 5]. This Court granted MetLife’s

Motion on June 18, 2018. [Doc. 7]. On June 19, 2018, MetLife filed an

Amended Complaint, reflecting therein that $3,300.00 of the benefits at issue

had been distributed, leaving a balance of $161,700.00, plus interest, in

disputed funds. [Doc. 8]. On July 9, 2018, this Court granted MetLife’s

Motion for Amended Order on Receipt and Deposit of Interpleader Funds.

[Doc. 10]. On the same date, MetLife deposited $163,321.43 with the Clerk

of this Court.

      MetLife served the original pleadings by certified mail, which were

received by Defendant Smith-Howell on June 20, 2018. [Docs. 11, 11-1].

Thereafter, MetLife served the amended pleadings, which were received by

Defendant Smith-Howell on July 10, 2018. [Docs. 11, 11-2]. Defendant

Smith-Howell’s Answer or other responsive pleading was due on July 11,

2018. Defendant Smith-Howell failed to timely file a responsive pleading.




                                       2
     MetLife served the original pleadings and amended pleadings on

Defendant Flack by certified mail, and such pleadings were received by

Defendant Flack on June 21 and 22, 2018, respectively. [Docs. 11, 11-3,

11-4]. Defendant Flack’s Answer or other responsive pleading was due on

July 13, 2018. Defendant Flack failed to timely file a responsive pleading.

     On July 10, 2018, MetLife’s counsel sent correspondence via U.S. mail

to Defendants Smith-Howell and Flack informing them that MetLife deposited

a check in the amount of $163,321.43 with this Court and that the funds

would remain on deposit with the Court subject to further orders. [Doc. 19-1

at ¶ 13]. On August 10, 2018, MetLife’s counsel sent correspondence via

Certified Mail to Defendant Smith-Howell and via Federal Express to

Defendant Flack. In the correspondence, said counsel confirmed

Defendants’ receipt of the Complaint and Amended Complaint and informed

the Defendants that MetLife deposited funds with the Court and requested a

response regarding the status of the Defendants’ Answers. [Id. at ¶ 14].

MetLife enclosed another courtesy copy of the Amended Complaint. Neither

Defendant, however, responded.

     On October 16, 2018, MetLife filed a Request for Entry of Default

against Defendants Smith-Howell and Flack. [Doc. 14]. On October 17,

2018, the Clerk of Court entered default against both Defendants. [Doc. 15].


                                      3
       On December 7, 2018, MetLife filed a Motion for Default Judgment

[Doc. 17] and an Application for Award of Attorneys’ Fees and Costs [Doc.

19], seeking the entry of a default judgment under Rule 55(b)(1) of the

Federal Rules of Civil Procedure and the award of attorneys’ fees and costs.

On January 22, 2019, the Court entered an Order granting Metlife’s Motion

for Default Judgment and Metlife’s Application for Award of Attorneys’ Fees

and Costs.     [Doc. 22].   The Court entered a default judgment against

Defendant Smith-Howell and Defendant Flack, dismissed Metlife from the

action, enjoined Defendant Smith-Howell and Defendant Flack from

instituting any action against Metlife, Daimler Trucks North America, LLC, or

the Daimler Group Life Insurance Plan for the recovery of deposited

interpleader funds, and awarded Metlife $9,350.82 in attorneys’ fees and

costs from the deposited interpleader funds. [Id.].

       On August 19, 2019, Defendant Smith-Howell filed a Motion to Set

Aside Default Judgment and For Leave to File Answer to Complaint [Doc.

24].

II.    STANDARD OF REVIEW

       Rule 55(c) of the Federal Rules of Civil Procedure provides: “For good

cause shown the court may set aside an entry of default and, if a judgment

by default has been entered, may likewise set it aside in accordance with


                                      4
Rule 60(b).” Fed. R. Civ. P. 55(c). Rule 60(b) allows a court to relieve a party

from a judgment on several grounds, including “mistake, inadvertence,

surprise, or excusable neglect; . . . [if] applying it prospectively is no longer

equitable; or any other reason that justifies relief.” Id. at (60)(b). A motion

under Rule 60(b) “must be made within a reasonable time” and must be

made within a year of the entry of the judgment if it is based on mistake,

inadvertence, surprise, or excusable neglect. Id. at 60(c)(1).

      “Rule 60(b) motions are addressed to the sound discretion of the

district court.” Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp.,

843 F.2d 808, 810 (4th Cir. 1988). “The law disfavors default judgments as

a general matter[,]” Tazco, Inc. v. Director, Office of Workers Compensation

Program, U.S. Dep't of Labor, 895 F.2d 949, 950 (4th Cir.1990), and the

Fourth Circuit has recently “taken an increasingly liberal view of Rule 60(b).”

Augusta Fiberglass Coatings, Inc., 843 F.2d at 810. As such, “a default

should be set aside where the moving party acts with reasonable promptness

and alleges a meritorious defense.” Consolidated Masonry & Fireproofing,

Inc. v. Wagman Constr. Corp., 383 F.2d 249, 251 (4th Cir. 1967). A court

considering a motion to set aside a default judgment also should “consider

whether the moving party has a meritorious defense, whether it acts with

reasonable promptness, the personal responsibility of the defaulting party,


                                        5
the prejudice to the party, whether there is a history of dilatory action, and

the availability of sanctions less drastic.” Payne ex rel. Estate of Calzada v.

Brake, 439 F.3d 198, 203 (4th Cir. 2006).

III.   DISCUSSION

       Defendant Smith-Howell alleges that Defendant Flack “acknowledged”

that his actions in changing the beneficiary designation was wrong and “that

Travis Flack had abandoned his claim to any additional life insurance

proceeds.” [Doc. 25 at ¶¶ 21, 26]. Accordingly, Defendant Smith-Howell did

not respond to the litigation in this matter because she believed “the issue to

be settled.”   [Id. at ¶ 26].   As such, Defendant Smith-Howell “did not

recognize the importance of responding to the Amended Complaint, and

therefore did not retain counsel or take any other action.” [Id.]. Standing

alone, Defendant Smith-Howell’s mistaken understanding regarding the

consequences of not responding to the Amended Complaint does not

provide grounds for setting aside the default judgment under Rule 60(b)(1).

       The circumstances of this case, however, demonstrate that the default

judgment should be set aside in the interest of justice. Defendant Smith-

Howell has presented a forecast of evidence that would establish a

meritorious claim to the funds in dispute here. [Doc. 25 at 11-12]. Defendant

Smith-Howell also acted within a reasonable time after learning of the default


                                       6
judgment by engaging counsel and filing this motion. [Id. at ¶ 21]. Further,

setting aside the default judgment is not likely to prejudice Defendant Flack

because he received a copy of Defendant Smith-Howell’s motion, he will

receive a copy of this Order, he is not a beneficiary under the default

judgment who may be harmed by setting it aside, and he will be able to

litigate this matter on the merits if desired. Defendant Smith-Howell also

alleges that Defendant Flack has “abandoned his claim” to the funds at issue

here, further decreasing the likelihood that he would be prejudiced by setting

aside the default judgment. [Doc. 25 at ¶¶ 21, 26].

     Given the unique circumstances of this case, the Court will exercise its

discretion to set aside the default judgment under Rule 60(b) and allow

Defendant Smith-Howell to respond to the Amended Complaint.

                                 ORDER

     IT IS, THEREFORE, ORDERED that Defendant Smith-Howell’s

Motion to Set Aside Default Judgment and For Leave to File Answer to

Complaint [Doc. 24] is GRANTED, the Default Judgment [Doc. 22] is SET

ASIDE, and the Entry of Default with respect to this Defendant [Doc. 15] is

STRICKEN.




                                      7
      IT IS FURTHER ORDERED that Defendant Smith-Howell shall file her

Answer or otherwise respond to MetLife’s Amended Complaint [Doc. 8]

within fourteen (14) days of the entry of this Order.

      IT IS SO ORDERED.
                                  Signed: November 26, 2019




                                        8
